83560: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-20861: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83560


Short Caption:DUPAIX-LARSON VS. MAESTESCourt:Supreme Court


Lower Court Case(s):White Pine Co. - Seventh Judicial District - CV2105060Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:10/11/2021 / Yott, LaurieSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantSandy Dupaix-Larson
					In Proper Person
				


RespondentLinda Christine MaestesNancy L. Porter
							(Goicoechea, Di Grazia, Coyle & Stanton, Ltd.)
						


RespondentRaymond MaestesNancy L. Porter
							(Goicoechea, Di Grazia, Coyle & Stanton, Ltd.)
						





Docket Entries


DateTypeDescriptionPending?Document


10/05/2021Filing FeeFiling Fee Paid. $250.00 from Springel & Fink.  Check no. 5139. (SC)


10/05/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)21-28473




10/05/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)21-28475




10/11/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Laurie A. Yott. (SC)21-29006




10/26/2021Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)21-30929




10/26/2021Transcript RequestFiled Certificate of No Transcript Request. (SC)21-30933




11/08/2021Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for January 26, 2022, at 9:00 AM. (SC)21-32022




01/27/2022Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference set for January 26, 2022 has to be rescheduled due to illness of counsel for one of the parties.  Settlement Judge is scheduled to have a conference with counsel to re-set the matter on February 7, 2022. (SC)22-02760




02/10/2022Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: March 4, 2022, at 10:00 AM. (SC)22-04479




03/22/2022Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: April 29, 2022, at 10:00 AM.  The settlement judge requests an extension through April 29, 2022 to allow the conference to go forward. (SC)22-08981




03/23/2022Settlement Program ReportFiled Amended Interim Settlement Program Report. The settlement conference is continued to the following date: April 29, 2022, at 10:00 AM.  The settlement judge requests an extension through April 29, 2022 to allow the conference to go forward. (SC)22-09087




03/23/2022Settlement Order/ProceduralFiled Order Granting Extension of Time for Status Report. The time for filing a Final Settlement Conference Status Report is extended to May 2, 2022.  (SC)22-09110




04/05/2022Notice/IncomingFiled Appellant's Substitution of Attorneys. (SC)22-10608




04/18/2022Notice/IncomingFiled Appellant Jeremiah WIgginton's Substitution of Counsel. (SC)22-12128




04/19/2022Order/ProceduralFiled Order.  Attorneys Leonard T. Fink and Cheryl C. Bradford shall have 14 days from the date of this order to file a response informing this court who Sandy is and providing documentation demonstrating that Sandy has the authority to sign on behalf of appellant.  (SC)22-12343




04/20/2022Notice/IncomingFiled Appellant's Proof of Service on Substitution of Counsel. (SC)22-12497




05/02/2022MotionFiled Appellant's Motion To File Under Seal Portions Of Jeremiah Wigginton's Durable Power Of Attorney. (SC)22-13848




05/03/2022Notice/IncomingFiled (Redacted) Joint Response to Order Regarding Signor Sandy Dupaix Larson. (SC)22-14059




05/20/2022Settlement Order/ProceduralFiled Order Resolving Motions, Removing from Settlement Program and Reinstating Briefing. Given this response, we elect to construe the April 18, 2022, substitution of counsel as a motion to substitute Sandy Dupaix-Larson as appellant on behalf of Jeremiah Wigginton and we grant the motion.  The clerk of this court shall modify the caption of this appeal consistent with the caption on this order.  The clerk of this court shall remove Cheryl C. Bradford and Leonard T. Fink as counsel for appellant.  Because appellant is proceeding in pro se, this appeal is removed from the settlement program and briefing is reinstated.  Appellant's Opening Brief or Informal Brief due:  90 days.  fn1[The motion to file portions of the durable power of attorney under seal is granted.  The clerk of this court shall file, under seal, the response received on May 5, 2022.]  (SC)22-15983




05/20/2022MotionFiled (SEALED) Response to Order Regarding Durable Power of Attorney. (FILED UNDER SEAL PER ORDER FILED 5/20/22). (SC)


07/01/2022Order/DispositionalFiled Order Dismissing Appeal.  "ORDER this appeal DISMISSED."  NNOP22-AS/EC/KP (SC)22-20861




07/26/2022RemittiturIssued Remittitur. {SC}22-23449




07/26/2022Case Status UpdateRemittitur Issued/Case Closed {SC}



Combined Case View